Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive with respect to all rejections.
Applicant’s remarks (§II, p. 7) argue that the specification provides sufficient detail for efficacy of a surgical step.  Applicant’s remarks are persuasive.
Applicant’s remarks (§III, pp. 8-10) argue that the prior art fails to teach the amended limitations: 
“Amended Claim 1 recites, in part, "A surgical hub configured to communicate with a surgical instrument, the surgical hub comprising: . . . [a] memory storing instructions executable by [a] processor to: receive, from a surgical instrument used to perform a surgical step of a surgical procedure, a first data set associated with at least one operating parameter of the surgical instrument during the performance of the surgical step ... [and] receive a second data set associated with the efficacy of the surgical step performed using the surgical instrument. . . ." (Applicant’s remarks, pp. 8-9).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0245958 A1 to Lawrence et al. (Lawrence), in view of US 2018/0122506 A1 to Grantcharov et al. Grantcharov), US 2019/0272917 A1 to Couture et al. (Couture) and US 2018/0333209 A1 to Frushour et al. (Frushour).
Regarding claim 1, Lawrence discloses surgical hub configured to communicate with a surgical instrument, the surgical hub comprising: a processor (server and database, ¶22); and a memory coupled to the processor (server and database, ¶22), the memory storing instructions executable by the processor to: receive, from a surgical instrument used to perform a surgical step of a surgical procedure (record action taken by robotic device, ¶¶63-64), a first data set associated with at least one operating parameter of the surgical instrument during a performance of the surgical procedure from a surgical instrument (images from surgical instruments, ¶39, ¶55), wherein the first data set is generated at a first time (receive information related to a patient procedure, ¶35, which also includes images from surgical instruments, ¶39, ¶55; set is generated at time of patient procedure); receive a second data set associated with the efficacy of the surgical procedure, wherein the second data set is generated at a second time (outcome of the procedures, ¶38), wherein the second time is separate and distinct from the first time (outcome is received after procedure, ¶38); anonymize the first and second data sets by removing information (information from system can be anonymized, ¶55); and store the first and second anonymized data sets to generate a data pair grouped by surgery (data is stored in system by case, ¶¶35-36).  Lawrence lacks explicitly anonymizing by removing information that identifies a patient, a surgery, or a scheduled time of the surgery and lacks specifically where the second time is after the first time (however, it is noted that a skilled artisan would have interpreted at least ¶55’s description of deriving statistics on patient outcomes as requiring some time to have passed between the recordation of procedure-related data and the patient outcome).  However, Grantcharov teaches creating datasets by receiving information from sensors in a surgery environment (¶122, ¶133), including information linking events to outcomes (¶184) and anonymizing the data to protect the identity of all medical professionals and patients (¶127).  Grantcharov teaches that analysis of the data is used to identify 
Regarding claims 2-3, 6-7 and 10-11, Lawrence, as modified above, lacks wherein the memory stores instructions executable by the processor to reconstruct a series of chronological events based on the data pair.  However, Grantcharov teaches encoding multiple data sets and synchronizing to a timeline (¶79, ¶159) to allow presentation and analysis of events (¶159).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence, as modified above, to include instructions executable by the processor to reconstruct a series of chronological events based on the data pair.  One of ordinary skill in the art would have been motivated to perform such a modification to allow presentation and analysis of events associated with the procedure, as taught by Grantcharov.  
Regarding claims 4, 8 and 12, Lawrence, as modified above, lacks wherein the memory stores instructions executable by the processor to: encrypt the data pair; define a backup format for the data pair; and mirror the data pair to a cloud storage device.  However, Grantcharov teaches encrypting encoded files related to a procedure (¶142) and utilizing backup software (¶145, ¶215) to store the data on a cloud storage device (storage area network, ¶143).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence, as modified above, such that the memory stores instructions executable by the processor to: encrypt the data pair; define a backup format for the data pair; and mirror the data pair to a cloud storage device.  One of ordinary skill in the art would have been motivated to perform such a modification to secure and backup the data, as was known to be beneficial to one skilled in the art.  
Regarding claim 5, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 

Regarding claim 13, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 16, Lawrence, as modified above, lacks wherein the first and second data sets define first and second data payloads in respective first and second data packets.  However, Lawrence teaches that the server is connected to a number of data repositories (¶23) and that clients are connected to the server and repositories over a network (¶24), the clients used to input the data (¶39).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence, as modified above, such that the first and second data sets define first and second data payloads in respective first and second data packets.  One of ordinary skill in the art would have been motivated to perform such a modification to record captured input data received over a network, as taught by Lawrence.  
Regarding claim 17, Lawrence discloses wherein the memory stores instructions executable by the processor to retrieve information from an electronic medical records database (profile, ¶35, including information related to a patient’s physical examinations, ¶38).  
Regarding claim 18, Lawrence, as modified above, teaches wherein the memory stores instructions executable by the processor to anonymize the information retrieved from the electronic medical records database (profile information) by removing patient information from the information retrieved from an electronic medical records database (information from system can be anonymized, Lawrence, ¶55 and as modified above by Grantcharov, ¶127).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, Grantcharov, Couture and Frushour, as applied to claim 13 above, in view of US 20120203785 A1 to Awada.
. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, Grantcharov, Couture and Frushour, as applied to claim 13 above, in view of US 2014/0257047 Al to Sillay et al. (Sillay).
Regarding claim 15, Lawrence, as modified above, lacks wherein the memory stores instructions executable by the processor to: retrieve the anonymized first data set; retrieve the anonymized second data set; and reintegrate the anonymized first and second data sets using the key.  However, Sillay teaches anonymizing data by encrypting certain fields (¶159) and recovering the data using the same key (¶159, ¶175).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence, as modified above, to anonymize the data sets using encryption and as such to modify Lawrence such that the memory stores instructions executable by the processor to: retrieve the anonymized first data set; retrieve the anonymized second data set; and reintegrate the anonymized first and second data sets using the key.  One of ordinary skill in the art would have been motivated to perform such a modification to enable an authorized entity to access the identifying data associated with the profile, as taught by Sillay.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
November 22, 2021